DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/29/2021.  As directed by the amendment: claims 1, 2, 8, 12 and 14 have been amended, claims 5, 9 and 13 have been cancelled and new claims 16-20 have been added. Thus, claims 1-4, 6-8, 10-12 and 14-20 are presently pending in this application, and currently examined in the Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receptacle defined in a strut and the protruding part having a maximum outer diameter greater than or equal to a length of the strut (claims 7 and 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
  It is to be noted that newly submitted drawings dated 04/29/2021, specifically of Figure 14, seem to show the opposite of what is set forth in claims 7 and 18, i.e. showing the receptacle being in a ring and not the strut, as shown in newly amended Figure 14. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight; intended use/functional language and/or method of manufacturing are considered to the extent that they further define the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dor et al. (US Patent No. 6,334,871), hereinafter Dor.
Regarding claim 1, Dor discloses a stent (1), illustrated in Figure 1, comprising a stent body and a single-radiopaque component (12) disposed at one or each of a proximal end and a distal end of the stent body, the stent body composed of rings and struts (Column 3, Lines 1-2 & 6-8), the single-radiopaque component (12) having an embedded part received in a receptacle (2) of the stent body and a protruding part (13) protruding out of a surface of the stent body, an area of the protruding part (13) of the single-radiopaque component (12) being larger than an area of the embedded part, illustrated in Figures 6 and 7 (Column 3, Lines 37-48), the embedded part of the single-radiopaque component (12) comprising a side surface coming into contact with the receptacle (2), the side surface being parallel to an axis of the single-radiopaque component (12), illustrated in Figure 6, wherein the protruding part (13) of the single-radiopaque component (12) comprises an upper surface and a lower surface, and though it is not specifically disclosed that structural limitation of the final device; as mentioned above, in a device/apparatus claim, patentability depends on the claimed structure of the final device/apparatus.  The originally filed specification of the current application at hand, in paragraphs [0023] and [0067] specifically states “prior to the disposal of the single-radiopaque component in the receptacle, the angle θ between the lower surface 111 of the protruding part and the side surface 100 of the embedded part 10 may be designed to be smaller than 90 degrees” (emphasis added) and further goes on to state that when the single-radiopaque component is pressed into the receptacle, there is “an increase in the angle θ between the lower surface 111 and the side surface 100, compared to the shape before the single-radiopaque component is fitted into the receptacle”; thereby teaching that the final structure of the lower surface of the protruding part may not actually have an angle smaller than 90 degrees.  Furthermore, it is stated that the purpose of the lower surface of the protruding part having an angle smaller than 90 degrees before it is placed in the receptacle is to ensure a tight/secure fit of the single-radiopaque component in the receptacle.  It is also to be noted that Dor clearly teaches that the single-radiopaque component (12) is placed securely into the receptacle/opening (Column 3, Lines 10-12).  Thus, even though Dor does not specifically disclose the method of manufacturing, i.e. the shape of the single-radiopaque component (12) before it is placed into the receptacle (2); the final stent structure of Dor meets all the structural limitations of the final stent structure set forth in the claim, including having a tight/secure fit of the single-radiopaque component in the receptacle, and therefore reads on the claim.
Regarding claim 2, Dor discloses the stent according to claim 1, wherein the upper surface, of the single-radiopaque component, forms an angle of greater or smaller than 90 degrees with respect to an axis of the single-radiopaque component (12), illustrated in Figure 6.
Regarding claim 3, Dor discloses the stent according to claim 1, wherein the protruding part (13) of the single-radiopaque component (12) has a peripheral portion and a central portion, illustrated in Figure 6; and though it is not specifically disclosed that the peripheral portion has a thickness greater than a thickness of the central portion, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate form/shape for the protruding part of the single-radiopaque component, including having a concave upper surface, such that the peripheral portion has a thickness greater than a thickness of the central portion, since doing so amounts to a mere change in shape/form of the single-radiopaque component/the protruding part, and change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the peripheral portion, of the protruding part, having a thickness greater than a thickness of the central portion, as opposed to the single-radiopaque component/the protruding part having any other shape/form.
Regarding claim 4, Dor discloses the stent according to claim 2, wherein the upper surface of the protruding part (13) is convex, illustrated in Figure 6.
Regarding claim 7, Dor discloses the stent according to claim 1, wherein the receptacle (2) is defined in a strut at each of the proximal end and distal end of the stent body, illustrated in 

    PNG
    media_image1.png
    195
    221
    media_image1.png
    Greyscale

Regarding claim 8, Dor discloses the stent according to claim 1, wherein the protruding part (13) of the single-radiopaque component has a peripheral portion (E1) pressed against the surface of the stent body (1), illustrated in Figure 6 and modified figure 6, below.

    PNG
    media_image2.png
    206
    270
    media_image2.png
    Greyscale

Regarding claim 11, Dor discloses the stent according to claim 1, wherein the protruding part (13) is situated inside or outside the stent body (1), illustrated in Figures 6 and 7 (to clarify, the protruding part 13 protrudes inside/on the luminal side and/or outside/on the abluminal side as illustrated in the figures).
Regarding claim 16, Dor discloses a stent (1), illustrated in Figure 1, comprising a stent body and a single-radiopaque component (12) disposed at one or each of a proximal end and a 
Regarding claim 18, Dor discloses the stent according to claim 16, wherein the receptacle (2) is defined in a strut at each of the proximal end and distal end of the stent body, illustrated in Figure 1 (Column 3, Lines 1-2 & 6-8), and wherein the protruding part (13) of the single-radiopaque component has a maximum outer diameter (D) greater than a length (L) of the strut, illustrated in Figure 7 and modified figure 7, above.
Regarding claim 20, Dor discloses the stent according to claim 16, wherein the protruding part (13) has an inverted U-shaped longitudinal cross-section (highlighted in black), illustrated in Figure 6 and modified figure 6, above.
Claims 6, 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dor as applied to claims 1 and 16 above, and in view of Lumauig et al. (US PG Pub. 2016/0361182), hereinafter Lumauig.
Regarding claims 6 and 17, Dor discloses the stent according to claims 1 and 16, and though it is not specifically disclosed that a diameter of the protruding part of the single-radiopaque component is greater than or equal to 300 m and smaller than or equal to 500 m; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Lumauig teaches a stent comprising a single-radiopaque m and smaller than 500 m (Lumauig: Table 3).
	Thus, in view of the teachings of Lumauig, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate diameter for the protruding part of the single-radiopaque component, of the stent of Dor, including greater than 300 m and smaller than 500 m (as taught by Lumauig), since such a modification amounts to a mere change in the size of the single-radiopaque component/the protruding part, and a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 10 and 19, Dor discloses the stent according to claims 1 and 16, and though it is not specifically disclosed that the protruding part has a thickness in the range of 20 m to 60 m; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Lumauig teaches a stent comprising a single-radiopaque component (137), illustrated in Figure 20A, having a protruding part with a thickness (HH) of 25 m (Lumauig: Table 3).
	Thus, in view of the teachings of Lumauig, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate thickness for the protruding part of the single-radiopaque component, of the stent of Dor, including in the range of 20 m to 60 m, specifically 25 m (as taught by Lumauig), since such a modification amounts to a mere change in the size of the single-radiopaque component/the protruding part, and a change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 12, 14 and 15 are allowed.

Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive.  Applicant argues the rejection of currently amended independent claim 1, as being unpatentable over Dor, stating that Dor fails to teach the newly added parameter of the lower surface of the protruding portion being orientated at an angle smaller than 90 degrees relative to the side surface.  Examiner respectfully disagrees with Applicant’s assertion.  As previously mentioned, though Dor does not specifically disclosed that the lower surface of the protrusion portion is oriented at an angle of smaller than 90 degrees relative to the side surface, this parameter does not disclose a structural limitation of the final device; and as stated above, in a device/apparatus claim, patentability depends on the claimed structure of the final device/apparatus.  Furthermore, it is to be noted that the originally filed specification of the current application at hand, in paragraphs [0023] and [0067] specifically states “prior to the disposal of the single-radiopaque component in the receptacle, the angle θ between the lower surface 111 of the protruding part and the side surface 100 of the embedded part 10 may be designed to be smaller than 90 degrees” (emphasis added) and further goes on to state that when the single-radiopaque component is pressed into the receptacle, there is “an increase in the angle θ between the lower surface 111 and the side surface 100, compared to the shape before the single-radiopaque component is fitted into the receptacle”; thereby teaching that the final structure of the lower surface of the protruding part may not actually have an angle smaller than 90 degrees.  It is further stated that the purpose of the lower surface of the protruding part having an angle smaller than 90 degrees before it is placed in the receptacle is to ensure a tight/secure fit .
	Regarding claim 16, Applicant argues that Dor does not teach the claimed parameter of “the protruding part of the single-radiopaque component has a peripheral portion bending along the surface of the stent body” since the device/single-radiopaque component of Dor does not resemble the structure as illustrated in Figure 7a of the current application at hand.  Again, Examiner respectfully disagrees with Applicant’s assertion.  Dor clearly teaches all the structural limitations set forth in claim 16 (see above for full rejection), including the parameter of the protruding part (13) of the single-radiopaque component having a peripheral portion (E2) bending along the surface of the stent body (1), illustrated in Figure 6 and modified figure 6, above.  It is to be noted that according to the Merriam-Webster Dictionary the definition of “peripheral” is “related to, involving or forming a periphery or surface part”, and the definition of “periphery” is “the external boundary or surface of a body”.  Thus, the portion of the protruding part (13), of the single-radiopaque component of Dor, labeled “E2”, as shown in modified figure 6, clearly meets the definition of being a peripheral portion of the protruding part.  Moreover, the peripheral portion (E2) is clearly shown bending/curving along a surface of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774